Citation Nr: 1737681	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  09-11 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for frostbite, right foot.

2.  Entitlement to an evaluation in excess of 30 percent for frostbite, left foot.

3.  Entitlement to an initial higher evaluation for acquired psychiatric disorder, to include unspecified depressive disorder (previously evaluated as depression) associated with frostbite, both feet, evaluated as 30 percent disabling prior to October 22, 2014, and 50 percent disabling. 

4.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1990.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection for depression and decreased the ratings for frostbite of the right and left feet to 20 percent each.  Jurisdiction over the claims was later transferred to the Atlanta, Georgia RO. 

In January 2013, the Veteran testified at a Board video conference hearing before the undersigned Veterans Law Judge.  

In April 2013, the Board restored a 30 percent rating each for frostbite of the right and left feet and found that the issue of TDIU was also on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded the remaining claims for further development.  

The Board previously remanded this case to obtain Social Security Administration (SSA) records and afford the Veteran's VA examinations.  SSA records were associated with the Veteran's electronic record and the Veteran was afforded VA examinations in October 2014 and September 2015 that address the Veteran's service-connected disabilities and their functional impairment on daily activities and employment.  Thus, the Board finds that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

By rating decision in March 2017, the RO increased the depression rating to 50 percent, effective October 22, 2014.  However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  The issue therefore remains in appellate status and has been characterized as set forth on the front page to this decision.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's frostbite, right foot, has been rated as 30 percent disabling, the maximum schedular rating available pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016) for cold injury residuals; and all of the Veteran's symptoms are adequately contemplated in this rating.

2.  For the entire appeal period, the Veteran's frostbite, left foot, has been rated as 30 percent disabling, the maximum schedular rating available pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 (2016) for cold injury residuals; and all of the Veteran's symptoms are adequately contemplated in this rating.

3.  From the date of award of service connection, October 20, 2005, the Veteran's service-connected acquired psychiatric disorder, to include unspecified depressive disorder, results in occupational and social impairment with reduced reliability and productivity due to such symptoms as a depressed mood, anxiety, sleep impairment, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships, but without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.
4.  From March 6, 2006, the date the Veteran last worked, the Veteran's service-connected disabilities have rendered him unable to secure and follow a substantially gainful occupation

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for frostbite, right foot, have not been met. 38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.16, 4.104, Diagnostic Code 7122 (2016).

2.  The criteria for a rating in excess of 30 percent for frostbite, left foot, have not been met. 38 U.S.C.A. §§ 5107, 7105 (West 2014); 38 C.F.R. §§ 3.102 , 4.1-4.16, 4.104, Diagnostic Code 7122 (2016).

3.  From the date of award of service connection, October 20, 2005, the criteria for an initial 50 percent rating, but no higher, for acquired psychiatric disorder, to include unspecified depressive disorder, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321, Part 4, including §§ 4.7, 4.130, Diagnostic Code 9411 (2016).

4.  Effective March 3, 3006, the criteria for a TDIU has been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Increased Rating Claims

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In regards to the issues of increased ratings for frostbite of the right and left, where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where, as with respect to the issue of a higher initial rating for acquired psychiatric disorder, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  As in the instant case, at the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.  
Frostbite of the Right and Left Feet

The Veteran seeks disability ratings in excess of 30 percent frostbite of the right and left feet.  The appeal period before the Board begins on October 20, 2004, one year prior to the date VA received the claim for an increased rating.  Gaston v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).

The Veteran's frostbite of the right and left feet are rated pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122 for cold injury residuals.  Under Diagnostic Code 7122, a maximum 30 percent rating is warranted for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  38 C.F.R. § 4.104, Diagnostic Code 7122.

Two notes accompany Diagnostic Code 7122.  Note (1): separately evaluate amputations of fingers or toes, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy, under other Diagnostic Codes.  Separately evaluate other disabilities that have been diagnosed as residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, etc., unless they are used to support an evaluation under Diagnostic Code 7122.  Note (2): evaluate each affected part (e.g., hand, foot, ear, nose) separately and combine the ratings in accordance with §§ 4.25 and 4.26.

VA clinical records during the appeal period showed that the Veteran complained of pain and swelling in both feet.  A June 2005 record noted that the Veteran reported the pain in feet was radiating to both legs.  

The Veteran was afforded a VA examination in March 2006.  The Veteran reported that he had recurrent fungal infections, changes in skin color, disturbances of nail growth, edema of the injured part, sleep disturbances due to pain, skin thinning, joint pain and arthritis.  He took pain killers.  The Veteran had pain in both feet that occurred especially while walking.  He had sharp pain in both feet, legs and knees.  He also had a burning sensation in the both feet.  On physical examination, skin was clear of rashes and lesions.  There was no ulceration, edema or stasis dermatitis.  There was no clubbing or cyanosis of the extremities.  Examination did not reveal atrophic skin changes, gangrene, ischemic limb pain or persistent coldness.   Raynaud's Syndrome was not present.  Examination of the peripheral pulses was 2+ (normal) at all points.  Motor and sensory examinations were also normal.  X-rays of the feet were also within normal limits.  The diagnosis remained frozen feet, immersion foot, bilateral.  There were residual sequelae, including peripheral neuropathy.  The residual sequelae that the Veteran reported was pain in both feet when walking and standing.

In support of his claim, the Veteran submitted a statement from his wife.  She reported the Veteran would have to take time off from work to deal with his foot pain while working as mail handler.  

On remand, he was afforded another VA examination in October 2014.  At this examination, it was noted that the Veteran had arthralgia or other pain, numbness and hyperhidrosis in both feet.  The Veteran's signs and symptoms had been stable for the past five years.  The Veteran did not use assistive devices.  The examiner found that functioning was not so diminished that the Veteran would be equally served by an amputation with prosthesis.  There were no other pertinent findings, scars, complications, conditions, signs and/or symptoms.  The examiner noted that the Veteran's disability did impact the Veteran's ability to work due to pain with prolonged standing.  The examiner found that the Veteran could perform sedentary work, which only required walking and standing only occasionally.  

Most recently, he was afforded a VA examination in September 2015.  The electronic record was reviewed.  The examiner observed arthralgia or other pain, color changes, hyperhidrosis, numbness and nail abnormalities in both feet.  The Veteran reported pain involving plantar aspects of bilateral feet daily and stated that the symptoms were worse with prolonged standing or prolonged walking.  He stated that he had tingling involving the plantar aspects of his feet.  He reported being treated with medication for discolored toenails several years ago.  He also indicated that he had excessive sweating involving his feet and intermittent episodes of reddish and purple discoloration involving his toes with prolonged walking or standing.  X-rays showed mild osteoarthritis and mild bilateral pes planus with significant plantar calcaneal spurs and calcific plantar fasciitis.   The Veteran used a cane and wore shoe inserts.  The examiner again found that functioning was not so diminished that the Veteran would be equally served by an amputation with prosthesis.

On examination of both feet, the examiner observed the following: mild pes planus; dorsalis pedis and posterior tibial pulses were intact; foot was warm without discoloration; mild, yellow discoloration noted involving distal portion of first toenail and fifth toenail; no acute synovitis noted; no edema noted; no calluses noted; sensory exam involving the foot was normal; diffuse tenderness to palpation was noted involving the plantar aspect of the foot; and range of motion involving the toes and foot was normal.  The examiner found that the Veteran's cold injury residuals did impact his ability to work.  The Veteran stated that he medically retired from the post office in 2006 where he worked as a clerk for several years.  He reported difficulty with prolonged standing and prolonged walking due to the symptoms involving his feet. The examiner opined that this condition would impact jobs requiring prolonged standing or prolonged walking, but would not have any impact on sedentary employment.

For the entire appeal period, the Veteran's residuals of frostbite, left and right foot, have been rated as 30 percent disabling pursuant to Diagnostic Code 7122.  As noted above, this rating is the maximum rating available under this code and, thus, a higher rating under Diagnostic Code 7122 is not warranted.  Moreover, the Veteran's symptoms of arthralgia or other pain, color changes, hyperhidrosis, numbness, nail abnormalities and x-ray evidence of osteoarthritis are specifically  contemplated under the rating criteria for this code.  

The Board has considered whether there are other potentially applicable Diagnostic Codes pertaining to the feet that could afford the Veteran a higher rating.  In this regard, 38 C.F.R. § 4.71a , Diagnostic Codes 5277-5283, do not offer ratings in excess of 30 percent.  Moreover, although Diagnostic Code 5284 provides for a 40 percent rating for actual loss of use of the foot, the lay and medical evidence of record does not show that the Veteran's bilateral foot disability is the equivalent of loss of use.  In this regard, the evidence clearly shows that the Veteran is still able to ambulate.  Further, the evidence does not show that the Veteran meets the criteria for pronounced bilateral flatfoot to warrant a maximum 50 percent rating under Diagnostic Code 5276.  Importantly, the most recent examination described the Veteran's pes planus as mild, which is evaluated as noncompensable under this criteria.  Accordingly, the Board finds that no higher ratings could be assigned under alternative diagnostic codes for the Veteran's residuals of frostbite, left and right foot.

The Board has also considered whether a separate rating is warranted for any other residuals of frostbite pursuant to Note(1) of Diagnostic Codes 7122.  In this regard, the June 2006 VA examination report indicated that the Veteran had peripheral neuropathy.  Diseases of the peripheral nerves are addressed in 38 C.F.R. § 4.124a . However, motor and sensory examination at that examination was normal.  Moreover, peripheral pulses were all 2+.  Importantly, there were no objective findings of impaired sensation on the October 2014 VA examination.  Sensory examination of the feet was also normal at the most recent September 2015 examination.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  However, symptoms such as numbness and impaired sensation (i.e., sensory disturbances) and tissue loss are specifically contemplated by Diagnostic Code 7122.  The critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other conditions(s).  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Pyramiding, which is the evaluation of the same disability or the same manifestation of a disability under different Diagnostic Codes, is to be avoided.  38 C.F.R. § 4.14 .  In this case, given the lack of objective findings of any sensory deficits, the Board finds that for the entirety of the appeal period, the symptoms of the Veteran's right and left foot disorders are already contemplated in the evaluation of residuals of frostbite, left and right foot, and therefore do not warrant a separate rating under the rating criteria pertaining to the nerves.

The Board has carefully reviewed and considered the Veteran's and his wife's statements regarding the severity his residual cold injuries.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's frostbite of the right and left feet; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that the preponderance of the evidence is against the Veteran's claims for ratings in excess of 30 percent each for his frostbite of the right and left feet for the appeal period.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Acquired Psychiatric Disorder

The Veteran is also looking for an initial higher rating for his acquired psychiatric disorder, to include unspecified depressive disorder.  The Veteran's disorder was evaluated as 30 percent disabling prior to October 22, 2014, and 50 percent disabling. 

The Veteran's acquired psychiatric disorder is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Pursuant to that General Rating Formula, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

The next-higher evaluation of 70 percent is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

As the United States Court of Appeals for the Federal Circuit has held, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation ... requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18 ; 38 C.F.R. § 4.130, Diagnostic Code 9411. 

Additionally, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  

Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2.

The Global Assessment of Functioning (GAF) Scale reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  The GAF score is based on all of the Veteran's psychiatric impairments.  A GAF Scale score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job); and a GAF score between 51 and 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  
The Board notes that the newer Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5) has been released, and 38 C.F.R. § 4.130  has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  However, since much of the relevant evidence was obtained during the time period that the DSM-IV was in effect, and the DSM-5 is not applicable to claims certified to the Board before August 14, 2014, as in the instant case, the Board will still consider this information as relevant to this appeal.

VA clinical records show that the Veteran began presenting with complaints of depression in early 2005.  A November 2005 mental health record showed that the Veteran reported sleep problems, alcohol dependence and a panic attack about two weeks prior.  On examination, he was casually dressed, speech was normal, his mood was depressed.  There was no suicidal or homicidal ideation and no hallucinations or delusions.  He was alert and oriented times three and his insight and judgment were fair.  He was diagnosed with major depressive disorder, recurrent and alcohol dependence.  A GAF of 60 was assigned.    

The Veteran was afforded a VA fee-based examination in March 2006.  The Veteran reported trouble sleeping.  He also had no social life and excessive absence from work.  Orientation was within normal limits.  Appearance and hygiene were appropriate and behavior was appropriate.  Affect and mood were abnormal with flattened affect.  The Veteran displayed limited eye contact.  Communication, concentration and speech were within normal limits.  He had trouble performing serial sevens.  Panic attacks were present and occurred once per week.  The attacks caused him to be disoriented and to have an elevated heart rate.  There were signs of suspiciousness where he had difficulty trusting others.  There was no delusion or hallucination history present.  At the time of examination, there was no delusion or hallucination observed.  Further, obsessional rituals were absent.  Thought processes were appropriate.  Judgment was not impaired.  Abstract thinking was normal.  Memory was impaired to a mild degree in that he forgets names, directions and recent events.  He had difficulty recalling information and forgets names.  Suicidal ideation and homicidal ideation were absent.  The diagnosis was depression and a GAF of 70 was given.  

A March 2006 statement from the Veteran's VA doctor indicated that the Veteran was getting treatment for Major Depressive Disorder and panic attacks.  It was also noted that he had been incapacitated for approximately a week that same month due to depression. 

In a June 2006 statement, the Veteran's wife reported that the Veteran suffered from severe depression causing him to take a lot of time off from work.  

An August 2006 Notice of Proposal for Removal from the United States Postal Service (USPS) indicated that the Veteran had been absent from duty since February 1, 2006.  Due to the lack of response from the Veteran, the USPS proposed to remove the Veteran from duty.  

Another statement dated in August 2006 from the Veteran's VA doctor indicated that the Veteran needed to be excused from work from May 2006 to August 2006 due to an exacerbation of his psychological condition.  A similar statement was issued in September 2006 indicating that the Veteran need to be excused until September 2006.  

A subsequent VA clinical record in July 2007 showed that the Veteran's insight and judgment were limited and that he stayed to himself in his house.  He was diagnosed with major depressive disorder, recurrent and alcohol dependence.  His GAF was 50.  Follow up records showed that the Veteran endorsed depression, chronic anxiety and panic symptoms.  Importantly, in October 2007, the Veteran was admitted for worsening depression and suicidal ideation.  He was having frequent panic attacks and stressors due to separation from spouse and unemployment.  His GAF was 35.  The Veteran was discharged approximately 10 days later with reports that his depression was waning and there were no suicidal ideations noted or reported.  After his discharge, the Veteran was seen in November 2007.  Speech was normal and there was no suicidal ideation.  A GAF of 50 was given.  Follow up records document the same symptoms and GAF score.  There was also a notation that the Veteran was trying to return to work in January 2008.  

The Veteran was afforded another VA examination in June 2008.  The Veteran indicated that he experienced constant difficulty competing tasks.  He also experienced anergia, anhedonia and depressed mood.  He also reported trouble sleeping.  The Veteran reported that he had worked for the United States Postal Service for 16 years and his relationship with supervisor was fair and with coworkers was good.  During his employment, he had anger management issues and was now on involuntary leave since March 2006.  He reported that he was mentally incapable of working.  The postal service had not allowed him to come back.    

On examination, orientation was within normal limits.  Appearance and hygiene were appropriate.  Behavior was appropriate and affect and mood were normal.  Communication, speech and concentration were within normal limits.  Panic attacks were absent.  There was no suspiciousness present.   There was no delusional or hallucination history present.  At the time of examination, there was no delusion or hallucination observed.  Obsessional rituals were absent.  Thought processes were appropriate and judgment was not impaired.  Abstract thinking was normal and memory was within normal limits.  Suicidal ideation and homicidal ideation were absent.  The examiner diagnosed depression and a GAF of 70.  The examiner found that the Veteran was competent.  Mentally, he did not have difficulty performing activities of daily living.  He was able to establish and maintain effective work/school and social relationships.  The best description of the claimant's current psychiatric impairment was psychiatric symptoms were controlled by continuous medication.  He had no difficulty understanding commands.  He did not appear to pose any threat of danger or injury to self or others.  

However, VA clinical records the following month continue to document the same symptoms as previously recorded and gave a GAF score of 50 indicating more severe impairment.  A December 2009 statement from his VA medical doctor indicated that the Veteran will need to limit stress when working full time, but he was not a threat to himself or others. 

Follow up clinical records in July 2010 show that the Veteran was having three panic attacks per week to two times per day since May.  The Veteran also reported occasional suicidal thoughts.  He submitted medical retirement to Post Office as his frostbite and anxiety made working too difficult.  Again, his GAF score was 50.  

Clinical records show that in January 2011, the Veteran called his doctor as he was having suicidal thoughts, panic attacks and deepening depression.  Subsequently, he presented to the emergency room. He had not been able to return to his job.  He tried to go back to work and have limitations put in place.  He also tried to get medical disability, but was denied.  He was drinking more heavily and a GAF of 25 was given.  He was admitted and it was noted a few days later that his mood had improved and he was no longer suicidal.  He was discharged approximately six days later with a GAF of 50.  

Follow up records continue to show treatment for major depressive disorder.  On mental status examination, speech was normal; mood was anxious; affect was constricted; and thought processes were linear.  He denied suicidal and homicidal ideation.  He had no hallucinations or delusions.  He was oriented times three. GAF scores of 50 were still assigned under the prior criteria.  In January 2014, the Veteran reported more depression and passive suicidal ideation.  He had stopped his medications as he ran out.  

SSA records show that the Veteran was found to be disabled as of January 2009 due to the primary diagnosis of gout and the secondary diagnosis of affective/mood disorders.  

The Veteran was afforded a VA examination in October 2014.  The electronic record was reviewed.  The examiner diagnosed unspecified depressive disorder, unspecified anxiety disorder, uncomplicated bereavement and alcohol use disorder.  The new diagnoses were a progression of previous diagnosis.  The Veteran expressed feeling of worthlessness and feeling that he had let his immediate family members down.  He was isolated, but spent time with a neighbor when he visited.  He also described worrying about meeting financial obligations.  The Veteran did not manifest a depressed mood during current evaluation.  Moreover, clinical observations were incompatible with the Veteran's self-endorsements for anxiety.  The Veteran was administered the Beck Depression Inventory-II, which is self-report questionnaire to assess for depressive symptoms and anxiety.  The Veteran endorsed experiencing severe depression and anxiety.  The examiner found that the Veteran's anxiety and alcohol disorder were not related to depression.  The examiner assigned a GAF of 68 for depression, a GAF of 63 for anxiety, a GAF of 67 for bereavement and GAF of 65 for alcohol.  The examiner found that the Veteran experienced occupation and social impairment with reduced reliability and productivity.  There was a mild effect from depression, moderate effect from anxiety and mild effect from bereavement.  The Veteran reported that he last worked in March 2006 and accepted disability retirement.  

The examiner noted that he was previously hospitalized twice for panic attacks and suicidal ideation as well as threatened homelessness.  The Veteran also reported daily depression, feeling worthless, nervous, scared, crying and feeling helpless.  The examiner noted symptoms of anxiety, panic attacks that occur weekly or less often and difficulty in adapting to stressful circumstances, including work and work-like setting.  The Veteran manifested a calm and engaging mood with affect appropriate to thought content.  He denied current suicidal or homicidal ideation, plan or intent.  There was no evidence of auditory, visual, tactile or olfactory hallucinations.  He was not psychotic or delusional at the time of current evaluation.  The Veteran manifested fair delayed recall ability, exhibited by the recall of zero of three items in a 5 to 10 minute delay with interference, without problem.  He manifested poor immediate recall ability.  The Veteran was able to name and identify familiar objects and there was no evidence of visual agnosia, expressive or receptive aphasia noted.        
 
In applying the rating criteria to the evidence of record, and resolving the benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's acquired psychiatric disorder more nearly approximates the criteria for a 50 percent evaluation from the date of award of service connection, October 20, 2005.  During the course of the appeal, the Veteran exhibited symptoms that were more consistent with those characteristic of the criteria for a 50 percent rating, such as impairment of memory, more frequent panic attacks, and disturbances of motivation and mood.  Further, he reportedly showed difficulty in establishing and maintaining effective work and social relationships.  In this regard, the Veteran was put on involuntary leave in 2006 from the post office due to anger issues.  His VA doctor also provided statements that he was unable to return to work due to an exacerbation of his psychological symptoms.  The Veteran's wife also reported that he missed work due to severe depression.  The Veteran also continually reported social isolation with very little outside contact.  His wife and he also separated during this period.  Although the VA examiners assigned GAF scores of 70, indicative of some mild symptoms, VA clinical records in November 2005 documented a GAF score of 60, which is indicative of moderate symptoms as reflected in the 50 percent criteria.  Moreover, subsequent clinical records show a GAF of 50 indicative of more serious symptoms.  The Board also finds it significant that the Veteran was hospitalized twice during this period for his psychiatric disorder.  In sum, the Veteran's disability picture more nearly approximates the criteria for a 50 percent rating.  As the Veteran's symptoms have been consistent throughout the appeal process, the Board finds that the 50 percent rating should be effective from the date of award of service connection, October 20, 2005.    

However, the Board concludes that the preponderance of the evidence is against a finding of occupational and social impairment with deficiencies in most areas so to warrant the next higher rating of 70 percent at any time from the date of award of service connection.  In view of the aforementioned evidence, the Board finds that the Veteran's acquired psychiatric disorder, to include unspecified depressive disorder is primarily characterized by the following signs or symptoms: sleep impairment, irritability, anxiety, and depressed mood.  Essentially, the Board finds that the Veteran's symptoms are similar to many of those contemplated by the currently assigned 50 percent rating.  In particular, the General Rating Formula lists, inter alia, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, disturbances of mood and motivation, and impaired judgment, among the types of symptoms associated with a 50 percent rating.  38 C.F.R. § 4.130.  These are not unlike those the Board finds to be associated with this Veteran's acquired psychiatric disorder.  Id.  

Further, the Board also finds that the Veteran's acquired psychiatric disorder symptoms cause occupational and social impairment to a moderate degree.  Given the frequency, nature, and duration of those symptoms, as reflected in the medical evidence, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating, and therefore, a 70 percent rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a Veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").  

The Board recognizes that the October 2014 VA examiner indicated that the Veteran had difficulty in adapting to stressful circumstances, which is one of the criteria for a 70 percent rating.  Nevertheless, the symptoms described at the examination and the level of occupational and social impairment reported still do not more nearly approximate the criteria for a 70 percent rating.  In this regard, the examiner primarily reported that the Veteran's symptoms are currently resulting in moderate impairment given his problems with sleep, anxiety, panic attacks, depression, and relating to others.  Moreover, the Veteran has been able to perform his activities of daily living.  Importantly, the same VA examiner also clearly determined that the Veteran exhibited occupational and social impairment with reduced reliability and productivity, which are actually the overall criteria for a 50 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders.

Although the 70 percent rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood, such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, supra.  That is, simply because this Veteran has depressed mood and on a few occasions expressed suicidal ideation, and because the 70 percent level contemplates these symptoms among other areas, does not mean his acquired psychiatric disorder, to include unspecified depressive disorder, rises to the 70 percent level.  Indeed, the 50 percent criteria contemplate some form of mood impairment.  Moreover, although the Veteran was hospitalized on two occasions for suicidal ideation and expressed passive suicidal ideation on one occasion in 2014, the remaining clinical records and VA examinations clearly show that suicidal ideation was not present.  As such, based on the remaining evidence, these occasions were exacerbations of the Veteran's symptoms and not reflective of his overall disability picture during this period.  

Furthermore, at no point during the course of the appeal has the Veteran exhibited symptoms such as near continuous panic, obsessional rituals or neglect of personal hygiene, impaired impulse control or homicidal ideation.  Also, his anxiety or depression did not affect his ability to function independently, and the Veteran's speech was never illogical, obscure or irrelevant.  Rather, his speech was normal rate, rhythm and amount.  He was consistently alert and oriented to place and person.  There was no impairment of thought processes or communication.  While there has been some impairment of memory, such has been described as mildly to moderately abnormal and does not result in significant impairment.  Importantly, as noted above, he has been able to perform his activities of daily living.    

The Board recognizes that the Veteran's GAF score listed in the VA clinical records has been 50, which is indicative of more serious symptoms.  Nevertheless, the Board notes that a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Nevertheless, despite these GAF scores, in the Board's view, as discussed above, the demonstrated symptomatology does not persuasively show that the regulatory criteria for a 70 percent rating have been met given the Veteran's actual symptomatology.  

Moreover, the Board finds that the criteria for a 100 percent rating under the General Rating Formula are not met.  In this regard, the evidence does not show that the Veteran has total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Nor has he exhibited symptoms on par with the level of severity contemplated by these particular named symptoms.

In sum, the Veteran's symptoms do not more nearly approximate the criteria for a 70 or 100 percent disability rating.  The criteria for a 50 percent rating appear to more accurately describe the Veteran's level of social and occupational impairment, including disturbances in motivation and mood and difficulty in establishing social relationships.  The Board finds that his acquired impairment is adequately contemplated by the 50 percent rating.  

In determining that the criteria for a rating in excess of 50 percent for the Veteran's service-connected acquired psychiatric disorder, to include unspecified depressive disorder, are not met, the Board has considered the applicable rating criteria not as an exhaustive list of symptoms, but as examples of the type and degree of the symptoms, or effects, that would justify a particular rating.  The Board has not required the presence of a specified quantity of symptoms in the rating schedule to warrant the assigned rating for the psychiatric disability in question.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Board has carefully reviewed and considered the Veteran's and his wife's statements regarding the severity of his acquired psychiatric disorder, to include unspecified depressive disorder.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  Moreover, the Board has contemplated the Veteran's and his wife's statements concerning the severity of his symptoms when assigning the current 50 percent disability rating from the date of award of service connection.  

The Board has considered whether staged ratings are appropriate for the Veteran's service-connected acquired psychiatric disorder, to include unspecified depressive disorder.  See Fenderson, supra.  However, the Board find that his symptomatology has been stable from the date of award of service connection; therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, an initial 50 percent rating, but no higher, is warranted for the Veteran's service-connected acquired psychiatric disorder, to include unspecified depressive disorder, effective October 20, 2005.  The Board, however, finds that the preponderance of the evidence is against the Veteran's claim for a higher initial rating.  In denying such a rating, the Board finds the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

III.  TDIU

The Veteran is also seeking entitlement to a TDIU.  He reports that he is unable to work due to his service-connected disabilities.  Specifically, he reported that he last worked on March 6, 2006, but he was unable to have regular attendance due to his depression.  He never returned to his job and was recently retired under disability.  

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

The Veteran has reported that he last worked for the United States Postal Service on March 6, 2006.  At that time, the Veteran was service-connected for acquired psychiatric condition, now rated as 50 percent disabling; frostbite residuals of the right foot, rated as 30 percent disabling; frostbite residuals of the left foot, rated as 30 percent disabling; hypertension, rated as 10 percent disabling; residuals of left ankle injury, rated as noncompensable prior to September 30, 2015, and 10 percent disabling thereafter.  His total combined rating was at least 80 percent since March 6, 2006.  See 38 C.F.R. § 4.25.  As the Veteran has at least one disability ratable at 40 percent or more, and a combined rating of 70 percent or more, the Veteran's service-connected disabilities satisfied the schedular criteria for a TDIU.  38 C.F.R.  § 4.16(a).  

The remaining inquiry is whether such disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

After reviewing the totality of the evidence outlined above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the evidence of record shows that the Veteran has been precluded from substantially, gainful employment since he last worked on March 6, 2006 due to the functional impairment caused by his acquired psychiatric disorder in conjunction with the functional limitations of his service-connected residual cold injuries.  The October and September 2015 VA examiners clearly found that the Veteran would be unable to perform heavy physical labor due to the functional impairment caused by his residuals of frost bite of the left and right feet, including an inability to stand or walk for long periods.  However, the examiners did indicate that the Veteran would be able to perform sedentary employment.  Nevertheless, the Board finds that the functional impairment caused by the Veteran's psychiatric disorder would also preclude sedentary employment.  In this regard, the October 2014 VA examiner found that the Veteran had significant difficulty functioning around other people, functioning as a team member and felt uncomfortable around other people.  Moreover, SSA records show that the Veteran is considered disabled in part due to his psychiatric disorder.  Furthermore, the December 2009 statement from the Veteran's doctor also indicated that he would have to limit stress if he was to return to work full time.  

Thus, when considering the totality of the functional impairment caused by his service-connected disabilities, as well as taking into consideration his work history, and when resolving all doubt in his favor, it would seem that the Veteran would be precluded from substantially gainful employment.  In sum, the Board finds that the evidence showed that his functional impairment due to his service-connected disabilities render him unable to maintain or sustain substantially gainful employment as of March 6, 2006.    


	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a rating in excess of 30 percent for frostbite, right foot, is denied.

Entitlement to a rating in excess of 30 percent for frostbite, left foot, is denied.

From October 20, 2005, a 50 percent rating, but no higher, for acquired psychiatric disorder, to include unspecified depressive disorder, is granted, subject to the laws and regulations governing payment of monetary benefits.

From March 6, 2006, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


